Cobb, J.
An accusation in a city court was filed on January 9, 1906, and alleged that the offense charged was committed on January 8, 1906. The accused was tried in April, 1906. The only evidence as to the time of the commission of the offense was a statement by the prosecutor that the accused stopped at his house “on Sunday night in January of this year,” and that the offense was committed the following morning. Seld, that it did not affirmatively appear that the offense was committed before the filing of the accusation, and a new trial should have been 'granted upon the ground that the verdict was contrary to the evidence.

Judgment reversed.


All the Justices concur.